IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

In the Matter of the Marriage of:                        )          No. 81623-3-I
                                                         )
KATELYNN SKYLAR ROBERTS,                                 )          DIVISION ONE
                                                         )
                          Respondent,                    )          UNPUBLISHED OPINION
                                                         )
                 v.                                      )
                                                         )
CHAD MICHAEL ROBERTS,                                    )
                                                         )
                          Appellant.                     )
                                                         )

        HAZELRIGG, J. — Chad Michael Roberts seeks reversal of an order denying

 his motion to adjust child support, arguing that the superior court abused its

 discretion in declining to decrease the agreed child support payment in light of his

 significant reduction in income. Because it appears from the record that the court

 considered all relevant factors and reasonably determined that the amount of child

 support should not decrease, we affirm and grant an award of reasonable attorney

 fees to Katelynn Skylar Roberts.


                                                FACTS

        Katelynn Skylar Roberts and Chad Michael Roberts married on September

 9, 2011 and had two children together.                      Their marriage was dissolved on

 November 16, 2017. At the time of the divorce, Chad1 worked at the British


        1   For clarity, we refer to the parties by their first names. We intend no disrespect.
No. 81623-3-I/2


Petroleum Cherry Point Refinery in Whatcom County; earning a net monthly

income of $9,836. The court imputed a monthly income of $1,682 to Katelynn,

who worked as a stay-at-home parent. The final divorce and child support orders

reflected an agreement of the parties reached via mediation.

       The child support order provided that Chad would pay child support of

$2,413 per month. The order specified that the upward deviation from the standard

calculation was warranted because Chad had irregular income from overtime work,

and “[t]he parties agreed on this sum so [the] Petitioner would not have to work

until the youngest child attends school full-time.” The court did not order a specific

periodic adjustment schedule, but the order provided that “[c]hild support may be

changed according to state law.”

       The court also found that spousal support was warranted because Katelynn

was in need of support and Chad had the ability to pay. Chad was ordered to pay

spousal support in the amount of $2,412.50 per month until their youngest child

began attending school full-time, at which point the maintenance due “shall decline

to $1,800 per month and then by an additional $500.00 per month every six months

thereafter until it reaches zero.” The final divorce order also stated that “[c]hild

support shall not be recomputed until spousal maintenance reaches zero.”

       On January 8, 2020, Katelynn filed a motion for a contempt hearing, alleging

that Chad had not been making his court-ordered child support or spousal

maintenance payments in full since April 2019. In response, Chad filed a petition

to modify the child support order and a motion to terminate maintenance. In an

accompanying declaration, Chad asked the court not to find him in contempt




                                        -2-
No. 81623-3-I/3


because his financial situation had changed and “none of [his] actions were in bad

faith.” The court found Chad in contempt and entered a judgment for past due

child support and spousal maintenance. The court did not address Chad’s motions

but ordered that contempt could be purged if Chad complied with the payments as

ordered in the final orders and made “a good faith effort to become current in his

support.”

      On March 2, 2020, Chad filed a motion to adjust the child support order and

an amended motion to terminate maintenance to correct a clerical error in his

previous motion. He stated in a declaration that he had been fired from his job at

the refinery in March 2019 because of his alcohol addiction but had obtained new

full-time employment soon after, although he made significantly less money. He

argued that he had continually made at least partial child support payments and

had withdrawn money from his 401k retirement account to continue making

support payments. Chad explained that, when he agreed to the final orders, he

did not “take into account the fact that circumstances could change” and it had not

“occurred to [him] before that [he] might not always be able to pay almost $5,000

a month” in support. His proposed child support worksheet showed that his current

monthly net income before paying his support obligations was $3,955.62. The

most recent statement of his retirement account in the record showed a vested

balance of $96,422.82 at the end of 2016.

      Chad also relied on a declaration of his significant other, Tina Mihovilovic,

that he had submitted with his initial motion to modify child support. Mihovilovic

stated that Chad lives with her in a home that she owns and does not contribute to




                                       -3-
No. 81623-3-I/4


the household expenses due to the “dire state” of his finances. When Chad was

fired from the refinery, Mihovilovic extended her medical, dental, and vision

benefits to cover Chad and the two children, and the premiums are paid out of her

paycheck. She is also making payments on his medical bills and credit card.

        A hearing was held on the motions on May 1, 2020. The court found that

the loss of Chad’s job and reduction of his income constituted a substantial change

in circumstances. Although the court recognized that Chad’s job loss was a result

of his alcoholism, it declined to find that the reduction in his wages was voluntary

or self-imposed. The court ordered a gradual decrease in Chad’s maintenance

obligation that would result in the termination of maintenance on September 1,

2021. The court denied the motion to adjust child support, noting, “[p]er the Decree

of Dissolution, child support shall not be recomputed until maintenance reaches

zero.” The court also noted in its oral ruling that Chad could “dig into the 401k” if

necessary to make the agreed child support payments. Chad filed a motion for

reconsideration, which was denied. He appealed the denial of his motions to

adjust child support and for reconsideration.


                                            ANALYSIS

I.      Child Support Order

        Chad contends that the trial court erred in denying his motion to adjust child

support.2 We review a trial court’s decision on a motion to modify child support for


         2 Both parties argue that the other’s brief does not comply with RAP 10.3. If a party submits

a brief that does not comply with the requirements of Title 10 of the Rules of Appellate Procedure,
we may choose to return the brief for correction, reject the brief, or accept the brief. RAP 10.7.
Although neither party’s submissions were in strict compliance with the Rules of Appellate
Procedure, the failures were not so egregious as to “exact[ ] a heavy and unwarranted toll on the


                                                -4-
No. 81623-3-I/5


abuse of discretion. Choate v. Choate, 143 Wn. App. 235, 240–41, 177 P.3d 175

(2008). “A trial court abuses its discretion if its decision is manifestly unreasonable

or based on untenable grounds or untenable reasons.” In re Marriage of Littlefield,

133 Wn.2d 39, 46–47, 940 P.2d 1362 (1997). When considering “fact based

domestic relations issues,” the Washington Supreme Court has recognized that “a

trial judge is in the best position to assign the proper weight to each of the varied

factors raised by the submitted affidavits in a particular case.” In re Parentage of

Jannot, 149 Wn.2d 123, 127, 65 P.3d 664 (2003) (emphasis omitted). Because

“[t]he amount of child support rests in the sound discretion of the trial court[, t]his

court will not substitute its own judgment for that of the trial court where the record

shows that the trial court considered all relevant factors and the award is not

unreasonable under the circumstances.” In re Marriage of Fiorito, 112 Wn. App.

657, 664, 50 P.3d 298 (2002).

        The purpose of child support is to ensure support adequate to meet the

needs of children commensurate with the parents’ income, resources, and

standard of living, and to equitably apportion that support obligation between the

parents. RCW 26.19.001. “Child support is designed with the primary goal of

preventing a harmful reduction in a child’s standard of living, in the best interests

of the children whose parents are divorced.” In re Marriage of Mattson, 95 Wn.

App. 592, 599–600, 976 P.2d 157 (1999).




court’s resources” or affect the court’s ability to “efficiently and expeditiously [ ]review the accuracy
of the factual statements made in the briefs.” See Litho Color, Inc. v. Pac. Emp’rs Ins. Co., 98 Wn.
App. 286, 305–06, 991 P.2d 638 (1999). We accept the briefs as filed and decline to impose
sanctions.


                                                 -5-
No. 81623-3-I/6


       Washington law provides for two different methods of altering a child

support order: 1) a full modification action, or 2) an adjustment action. RCW

26.09.170. “A full modification action is significant in nature and anticipates making

substantial changes and/or additions to the original order of support.”             In re

Marriage of Scanlon and Witrak, 109 Wn. App. 167, 173, 34 P.3d 877 (2001). By

contrast, an adjustment action is narrower in scope and “simply conforms existing

provisions of a child support order to the parties’ current circumstances.” Id. At

the time that the motion was decided, RCW 26.09.170 provided for adjustment of

a child support order as follows:

       If twenty-four months have passed from the date of the entry of the
       order or the last adjustment or modification, whichever is later, the
       order may be adjusted without a showing of substantially changed
       circumstances based upon . . . [c]hanges in the income of the
       parents. . . . Either party may initiate the adjustment by filing a motion
       and child support worksheets.

Former RCW 26.09.170(7)(a)(i), (b) (2019), recodified as RCW 26.09.170(9)(a)(i),

(b) (LAWS OF 2020, ch. 227, § 13).

       Chad contends that the judge correctly determined that his reduction in

income constituted a substantial change in circumstances justifying a reduction in

the spousal maintenance owed. However, he argues that the trial court’s ruling

denying his motion to adjust child support “made the limited relief afforded to Chad

by the gradual reduction of maintenance almost meaningless, as Chad was still

ordered to pay Katelynn a total of more than he took home in earnings every

month.” He argues that he “is literally left with no take-home pay after child support

and maintenance are paid.”




                                         -6-
No. 81623-3-I/7


        Katelynn responds that former RCW 26.09.170(7)(a) is discretionary and

that the court’s decision not to adjust child support was within the range of

acceptable choices given the facts and the applicable legal standard. She also

argues that Chad’s reduced income is not dispositive and points out that Chad

cohabitates with Mihovilovic, who pays most of the household expenses.

        Katelynn has the better argument. The adjustment provision states that “the

order may be adjusted,” indicating that the decision of whether or not to change

the amount of child support due is discretionary rather than automatic. Former

RCW 26.09.170(7)(a) (emphasis added). “Where the obligor has other means of

paying his or her child support obligation, the trial court has the discretion to

enforce the obligation even in the face of a total lack of income.” In re Marriage of

Blickenstaff, 71 Wn. App. 489, 498, 859 P.2d 646 (1993). Here, it appears from

the record that the court considered all relevant factors, including the fact that the

child support award was the result of an agreed order, the financial support

provided by Chad’s partner, and the reduction in the spousal maintenance

obligation, and reasonably determined that the amount of child support should not

decrease despite the change in Chad’s circumstances. We cannot say that the

trial court abused its discretion in making this determination.3




        3 Katelynn also argues that we may affirm on the alternative ground that the final orders

entered in this case preclude the modification of support through an adjustment action because
they require the allocation of certain expenses to be reconsidered when child support is
recalculated. Because we find that the court did not abuse its discretion, we decline to consider this
alternate ground for affirmance.


                                                -7-
No. 81623-3-I/8


II.    Attorney Fees

       Katelynn requests an award of attorney fees on appeal under RAP 18.1(a)

and RCW 26.09.140. The Rules of Appellate Procedure authorize such an award

if applicable law provides the right to recover reasonable attorney fees and costs

on appeal. RAP 18.1(a). On appeal of any proceeding under chapter 26.09 RCW,

“the appellate court may, in its discretion, order a party to pay for the cost to the

other party of maintaining the appeal and attorneys’ fees in addition to statutory

costs.” RCW 26.09.140. “To award attorney fees on appeal, we ‘examine the

arguable merit of the issues on appeal and the financial resources of the respective

parties.’” In re Marriage of Mansour, 126 Wn. App. 1, 17, 106 P.3d 768 (2004)

(quoting In re of Marriage of Griffin, 114 Wn.2d 772, 779, 791 P.2d 519 (1990)).

       Katelynn contends that she is entitled to an award of fees because the

issues raised by Chad on appeal are without merit, the disparity between the

parties’ incomes is significant, and his brief violates the Rules of Appellate

Procedure. Chad disagrees, arguing that he is in a position of “extreme financial

hardship,” that he has already been ordered to pay Katelynn a significant sum in

attorney fees and past due support, and that the issues raised on appeal are

“clearly meritorious.”

       Katelynn complied with the requirements of RAP 18.1(b) by devoting a

section of her brief to the request for fees and timely submitting a financial affidavit,

which showed a net monthly income of $1,270.42, excluding child support and

maintenance.      She estimated that Chad’s net monthly income before paying

support and maintenance is $3,955.62 based on the most recent proposed child




                                          -8-
No. 81623-3-I/9


support worksheet that he submitted in superior court. However, she disputed the

accuracy of this number, arguing that it did not account for hours worked “at the

premier rate of $48.57 per hour” or the fact that Chad’s partner pays many of his

expenses. Chad did not file a responsive affidavit. At this time, Chad’s monthly

child support and maintenance owed is $2,913. His counsel is handling this appeal

pro bono.

      Although we find no abuse of discretion, Chad presented an arguable issue

on appeal. However, considering the financial situations of both parties, we grant

Katelynn’s request for attorney fees on appeal and set the matter before a

commissioner of this court for determination of an appropriate award.

      Affirmed.




WE CONCUR:




                                      -9-